NO. 07-01-0398-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  DECEMBER 31, 2002

                          ______________________________


                         TERENCE BLAKE POLK, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B13698-0004; HONORABLE ED SELF, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Terence Blake Polk appeals from a judgment revoking community

supervision and imposing sentence pursuant to his conviction for burglary of a habitation.

We affirm.


       Pursuant to a plea bargain, appellant entered a plea of guilty to a charge of burglary

of a habitation. The judge of the 242nd District Court of Hale County found that the

evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant guilty,
and sentenced him to confinement for 10 years and a fine of $1,000. The confinement

portion of the sentence was suspended and appellant was placed on community

supervision for 10 years.


       On March 1, 2001, the State filed a motion to revoke appellant’s community

supervision. The motion was heard on September 7, 2001. The trial judge found that

appellant violated his probation terms, revoked the order placing appellant on community

supervision, and ordered that appellant serve the confinement portion of his sentence in

the Institutional Division of the Texas Department of Criminal Justice. Appellant filed a

general notice of appeal.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no reversible

error or grounds upon which a non-frivolous appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel has discussed why, under the

controlling authorities, there is no reversible error in the trial court proceedings or

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


                                              2
       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S.Ct.

346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                              Phil Johnson
                                                Justice


Do not publish.




                                          3